209 F.3d 940 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Arriel S. Williams,    Defendant-Appellant.
No. 99-2543
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 13, 2000Decided March 28, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98-CR-30052--Jeanne E. Scott, Judge.
Before Posner, Chief Judge, and Bauer and Rovner,  Circuit Judges.
Bauer, Circuit Judge.


1
On February 18, 1998,  during a routine traffic stop and search, Arriel  Williams was arrested for possession of crack-  cocaine. Williams filed a motion to quash the  arrest and suppress evidence, which the trial  court denied. As a result Williams entered a  conditional plea on February 11, 1999 and the  court sentenced him to 78 months imprisonment  followed by four years supervised release and a  $100.00 special assessment. Williams now appeals.

I.  Background

2
The district court held an evidentiary hearing  on the motion to quash the arrest and suppress  the evidence. After listening to Williams and the  two arresting officers, the court found the  officers' testimony more credible than Williams'  and denied his motion.

Officers' Testimony

3
On the evening of February 18, 1998 officer  Lewis stopped Williams' vehicle for having very  darkly tinted windows and for not having a  visible registration sticker on the rear of the  vehicle. Officer Russell arrived almost  immediately after Lewis stopped Williams. Lewis  approached Williams, asked for his identification  and returned to the squad car to verify the  information. Meanwhile, officer Russell was  talking to the passenger. Russell returned to the  squad car and told Lewis that the passenger had  recently been the victim of a shooting and was  known to carry weapons. He said that the  passenger seemed very nervous and had only  lowered his window an inch or two to talk and  then raised it immediately. When Russell tried to  shine his flashlight in the car the passenger  completely shut the window preventing him from  seeing through the dark tinted windows. Lewis  returned to the car and asked Williams if he  could search the car. Williams acted nervous and  began fidgeting in his seat. He refused to  consent to the search. At this point the officers  asked Williams and thepassenger to get out of  the car. Lewis led the passenger to the rear of  the vehicle while Russell went to the front of  the vehicle with Williams. Lewis asked Williams  if he had anything on him he shouldn't and  Williams stated "No." Lewis then asked Williams  if he could search him and he consented. Russell  stated that he heard Williams say "go ahead and  check."


4
Officer Lewis stated that he ran his hands up  one of Williams' legs and down the other. When  officer Lewis reached between Williams buttocks,  he felt a hard object. Lewis stated that, in his  experience as a police officer this was a common  place to hide contraband. As Lewis was putting on  a rubber glove, Williams ran. Lewis ran after  him, tackled him and sprayed him with pepper  spray in order to put handcuffs on him. Lewis  then reached into the back of Williams' pants,  under his undershorts and removed a plastic bag  from the buttocks area which contained three  rocks of crack cocaine. Both officers stated that  Williams' pants were never pulled down nor was  his buttock area exposed and that no bystanders  were around to witness the events.

William's Version

5
Williams on the other hand testified that the  officer asked to search his car and he refused.  When he asked "why," Lewis responded that he had  nothing better to do. He was then ordered out of  the car, asked if he had anything on him he  shouldn't, and after he told him no Lewis  searched his outer clothing over his objection.  At which point Lewis felt the hard object and  told Williams he was going to remove it. Williams  testified that Lewis told him that if it was  "weed" he would let him go. As Lewis was putting  a rubber glove on, Williams ran. Lewis tackled  him and sprayed pepper spray in his face because  he wouldn't put his hands behind his back. Lewis  then pulled down his pants publicly exposing his  buttocks and removed the "crack." Williams stated  he was on his stomach in the yard of a residence  near a street light and passing traffic.

II.  Analysis

6
Williams argues that the district court erred  when it found the officers' testimony more  credible than his own. He contends that he never  gave consent to this search and that there were  no exigent circumstances present to justify the  search under the constitution. The evidence  presented at the suppression hearing directly  contradicted Williams' assertions that he never  consented to the search. Further, the evidence  showed that, during the course of the initial  search, Williams ran from officer Lewis and not  until after the officers tackled and handcuffed  him was the "crack" seized.


7
In reviewing a district judge's ruling on a  motion to suppress, this court reviews questions  of law de novo and questions of fact for clear  error. Ornelas v. United States, 517 U.S. 690,  698 (1996); United States v. Sholola, 124 F.3d 803, 811 (7th Cir. 1997). We have held that  "[b]ecause the resolution of a motion to suppress  is necessarily fact-specific, we give special  deference to the district court that heard the  testimony and observed the witnesses at the  suppression hearing." Sholola, at 811; United  States v. Stribling, 94 F.3d 321, 323 (7th Cir.  1996).


8
The question in this case is one of consent.  Williams does not dispute that probable cause  existed for the officers to stop his car for  having dark tinted widows and lack of visible  registration. Rather, the dispute is whether,  following the traffic stop, he consented to  officer Lewis' search of him.


9
Warrantless searches do not violate the Fourth  Amendment when the police receive consent.  Whether Williams consented to the search was a  question of fact for the district court to  determine. We review the district court's factual  finding for clear error. United States v. Shelby,121 F.3d 1118, 1120 (7th Cir. 1997); United  States v. Yusuff, 96 F.3d 982, 987 (7th Cir.  1996). And, we accord near absolute deference to  the district court's credibility determinations.  Id.


10
After listening to both sides, the district  court found that the officers' testimony  regarding consent to be more credible than  Williams'. The officers were justified both in  stopping the car and in ordering Williams and his  passenger from the car. Williams consented to the  initial search and the subsequent search on the  ground which was also justified as a search  incident to arrest. The retrieval of the "crack"  did not invoke any greater intrusion than would  have occurred if the search had been conducted at  the police station. Finally, Williams was not  subjected to a public viewing.


11
In credibility cases, such as this, we rely  heavily on the district judge's determinations  because the judge is in the best position to  evaluate a witness' demeanor and tone of voice.  United States v. Jensen, 169 F.3d 1044 (7th Cir.  1999). "Under the Supreme Court's formulation in  Anderson, we must determine whether the testimony  was coherent and plausible, not contradicted by  extrinsic evidence, and not internally  inconsistent, because a district court's finding  that such testimony is credible can virtually  never be clear error." Id. at 1046; quoting  Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575, 105 S. Ct. 1504, 84 L.Ed.2d (1985).  Because the district court's findings of consent  and credibility were supported by the record and  the subsequent seizure of the "crack" was  justified as a search incident to arrest, we  uphold its determination.


12
Williams next argues that the "crack" seized  from him should be suppressed because it was  found when Officer Lewis "strip searched" him at  the scene subjecting him to great humility and  indignity. The district court, however, construed  the search as a search incident to an arrest, not  a strip search.


13
Searches incident to arrests are valid in order  to find weapons and to search for and seize any  evidence on the arrestee's person in order to  prevent concealment and to preserve evidence for  trial. United States v. Robinson, 414 U.S. 218,  234 (1973). The Court went on to hold "that in  the case of a lawful custodial arrest a full  search of the person is not only an exception to  the warrant requirement of the Fourth Amendment,  but is also a 'reasonable' search under that  Amendment." Id. at 235. The court must "balance  the need for the particular search against the  invasion of personal rights that the search  entails" in determining the reasonableness of a  search. Kraushaar v. Flanigan, 45 F.3d 1040, 1045  (7th Cir. 1995) quoting Bell v. Wolfish, 441 U.S. 520, 559, 99 S. Ct. 1861, 1884, 60 L. Ed. 2d 447  (1979). "Courts must consider the scope of the  particular intrusion, the manner in which it is  conducted, the justification for initiating it,  and the place in which it is conducted." Id.


14
The Supreme Court in Minnesota v. Dickerson,  508 U.S. 366, 113 S. Ct. 2130, 124 L. Ed. 2d 334  (1994), stated that a seizure is justified if  during a pat-down search of the outer garments,  an object "whose contour or mass" is readily  identifiable as contraband. The court in United  States v. Ashley, 37 F.3d 678 (D.C. Cir. 1994),  followed the reasoning in Dickerson to uphold a  consent search at a bus station. During a  consensual pat-down of the suspect, the officer  felt a hard object underneath his pants and asked  him to open his pants. Id. at 680. The suspect  had on another pair of pants and was asked to  open them, at which point the officer removed a  protruding bag from his underwear containing  crack cocaine. Id. The court took into account  the sweeping, patting, motion of the pat-down,  the officer's training and experience, and the  fact that he immediately identified the object as  crack cocaine. Id. Further, the court found that  the seizure did not add significantly to the  invasion of privacy from the initial pat-down  search. Id. at 682.


15
In this case, Williams initially consented to  the pat-down search. The officer in running his  hands up Williams' leg felt a hard object between  the cheeks of Williams' buttocks, which was  readily identifiable to him as contraband. As the  officer went to put on a rubber glove, Williams  ran. Lewis had to run after him, tackle him and  spray him with pepper spray before he could get  him under control. Lewis retrieved the object by  sliding his hand under Williams' waistband and  down the back part of his pants. Williams was  never disrobed or exposed to the public. The  search occurred at night, away from traffic and  neither officer saw anyone in the vicinity.  Additionally, Williams' attempt to flee the scene  and his physical resistance prior to the  retrieval of the substance suggest that he would  have tried to further conceal or dispose of the  evidence had they not retrieved it immediately.


16
In this case, the scope of the initial pat-down  search by the officers was no more intrusive than  that which was already permitted in Dickerson and  Robinson. The officers' seizure of the drugs did  not add significantly to Williams' invasion of  privacy. Based on the officers' experience, the  scope of the search, its justification and the  place where it occurred, the district court did  not clearly err in concluding the search of  Williams was not overly intrusive and was correct  in denying the motion to suppress. The district  court made a credibility determination and we  will not interfere with it.

III.  Conclusion

17
For the foregoing reasons we affirm the  district court's decision.